 

Exhibit 10.3

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

This Second Amendment to Credit Agreement (the “Second Amendment”) is made as of
the 10th day of May, 2017 (“Effective Date”) by and between XpresSpa Holdings,
LLC, a Delaware limited liability company (the “Borrower”) and B3D, LLC (the
“Lender”).

 

WHEREAS, the Borrower and Rockmore Investment Master Fund Ltd. (“Rockmore”)
entered into (a) a Credit Agreement dated April 22, 2015, whereby Rockmore
provided credit facilities to Borrower, and (b) a First Agreement to Credit
Agreement and Waiver dated August 8, 2016 (collectively, the “Credit
Agreement”);

 

WHEREAS, on ________, 2017. Rockmore assigned its rights under the Credit

Agreement to Lender;

 

WHEREAS, on December 23. 2016. FORM Holdings Corp. (“FORM”) acquired the
Borrower; and

 

WHEREAS the Borrower and Lender wish to amend certain terms of the Credit
Agreement relating to Borrower’s (a) financial reporting to Lender and (b) Board
of Directors (“Borrower BoD”).

 

NOW, THEREFORE, in consideration of the foregoing and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Lender and the Borrower agree as follows:

 

1.          Maturity Date.         Section 1.01 Definitions is hereby amended by
deleting the definition corresponding to the following definition and
substituting in its place the following definition:

 

“Maturity Date”: May 1. 2019.

 

2.          Financial Reporting Requirements. So long as FORM owns Borrower, the
conditions of Article 6.01(a) and (b) shall be satisfied by Borrower providing
Lender, on a quarterly basis, FORM’s financial statements filed with the United
States Securities and Exchange Commission. So long as Bruce Bernstein
(“Bernstein”) or a representative of Lender is a member of FORM’s Board of
Directors (“FORM BoD”), the conditions of Article 6.01(c) shall be satisfied by
FORM, from time-to-time, providing financial updates regarding Borrower to the
FORM BoD.

 

3.          Borrower’s Board of Directors. Unless otherwise stated by Lender in
writing to Borrower after the Effective Date of this Agreement, so long as
Bernstein is a member of the FORM BoD, the conditions of Article 5.01(g) and
6.11 shall be deemed satisfied and the Borrower shall not be required to appoint
Bernstein as a member of or have Bernstein serve as a member of the Borrower
BoD; provided, if at any time Bernstein is no longer a member of the FORM BoD,
Bernstein will be immediately

 

 1 

 

  

reappointed as a member of the Borrower BoD. Bernstein being a member of the
FORM BoD prior to the Effective Date of this Second Amendment satisfied the
conditions of Article 5.01(g) and 6.11.

 

4.          No Waiver. This Second Amendment shall not constitute a waiver or
modification of any of the Lender’s rights and remedies or of any of the terms,
conditions, warranties, representations, or covenants contained in the Loan
Documents, except as specifically set forth above, and the Lender hereby
reserves all of its rights and remedies pursuant to the Loan Documents and
applicable law.

 

5.          Authorization. This Second Amendment has been approved by proper
corporate authorization and resolution of the Borrower.

 

6.          Counterparts. This Second Amendment may be executed in several
counterparts, each of which, when executed and delivered, shall be deemed an
original, and all of which together shall constitute one agreement. Any
signature delivered by a party by facsimile transmission or by email in “PDF” or
similar format shall be deemed to be an original signature hereto.

 

7.          Governing Law. This Second Amendment is governed by and is to be
construed and enforced in accordance with the laws of the State of New York
(without regard to the conflicts of law rules of New York). The parties to this
Agreement hereby consent to the exclusive jurisdiction of the federal and state
courts of the State of New York in the event of any dispute arising under or in
connection with this Agreement.

 

*               *               *



 

 2 

 

  

[Signature Page to Second Amendment to Credit Agreement]

 

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Second Amendment to Credit Agreement as of the date first above written.

 

  XPRESSPA HOLDINGS, LLC         By: /s/ Andrew Perlman   Name: Andrew Perlman  
Title: Chairman         B3D, LLC         By: /s/ Bruce Bernstein   Name: Bruce
Bernstein   Title: Controlling Director

 

 3 

 

